Title: Toasts for an American Dinner, [4 July] 1798
From: Madison, James
To: 


[4 July 1798]
1. The people. May every arm be raised agst Foreign invaders, & every voice agst domestic Usurpers.
2. The Union. May it find an everlasting Cement in the spirit of the Revolution, & the sacredness of the Constitution.
3. The Constitution. May its Authors be its protectors, & its disorganizers its victims.
4. The P. & V. P. may the former never feel the passions of J. A. nor the latter be forsaken by the philosophy of T. J.
5. The Senate. May it justify the praise of being “the reservoir of wisdom” & belye the charge of being the “Focus of Ambition.[”]
6. The H. of Reps. May it never grasp an Ex or Judy. authority, nor betray its own over the sword or the purse.
7. The Fedl. Judy. May it remember that it is the Expositor of the laws, not the Trumpeter of politics.
8. The State Govts. May their harmony compose the discords of the Fedl. Govt.
9. G. W. the Hero of liberty. May his enemies have the justice to applaud his virtues, and his friends the candor to acknowledge his errors.
10. The freedom of speech; May it strike its enemies dumb.
11. The freedom of the press, the scourge of guilty, & the support of virtuous Governments.
12. The trial by Jury. May its violators be pronounced by the verdict of their Country aliens to justice, & Traitors to liberty.
13. Peace. May free nations who mutually cherish it, never suffer the passions of their Rulers to plunge them into war.
14. The examples of the American Revolution & Constitution. Revolutions without blood, and Govts. without nobles or Kings, to all nations who are not free.
15. The memory of the Great franklyn, the pride of America, & the benefactor of the World.
16. Direct Taxes—May they preserve the Govt. from indirect courses.
17. May we never forget that our duties are the Guardians of our Rights.
18. May we never be duped out of our money; nor be duped into a war.
